Citation Nr: 1146920	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-42 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for right jaw disability.

6.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  It also appears he had a period of Reserve service.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in January 2009.  A statement of the case was issued in October 2009.  The Veteran perfected his appeal in November 2009.  

The Veteran presented testimony before the Board in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from several disabilities related to his service, to include a left knee injury during active duty and other injuries due to parachute jumps during Reserve Officer Training Corp training in 1992.  The Veteran has offered testimony with regard to these contentions and a transcript is of record. 

At this point the Board notes that there does appear to be evidence of a right knee disorder which preexisted the Veteran's entry into active service. 

Although attempts to locate all service treatment records have been unsuccessful to date, the claims file does include copies of documents showing the Veteran was ordered to Airborne Training at Ft. Benning in 1992 and that he made five jumps in June 1992.  

Under the circumstances, the Board finds that appropriate VA examination and nexus opinions are necessary to fully assist the Veteran with his claims.  Moreover, in view of the need to return the case to the RO for such development, it would appear reasonable to direct an additional records search to ascertain if the Veteran's service records have since been located. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another request for the Veteran's service treatment records and document the claims file appropriately as to the results of such request. 

2.  The Veteran should then be scheduled for appropriate VA examination(s) for the claimed disabilities.  It is imperative that the claims file be made available to the examiner(s) for review in connection with the examination(s).  Appropriate special tests (such as x-rays) should be conducted if determined to be medically indicated.  The examiner(s) should clearly report the diagnoses for any of the claimed disorders found on examination.  


     a)  With regard to the claimed right knee disability, the appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the preexisting right knee disorder increased in severity during service or whether the Veteran has a current right knee disability (separate from the preexisting disorder) which is related to service, to include parachute jumps during service.  

     b)  With regard to the claimed disabilities of the low back, left knee, right shoulder, right jaw, and right hip, the appropriate examiner(s) should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disabilities are causally related to service, to include injury during service and/or parachute jumps during service.  

A detailed rationale should be furnished for all opinions. 

3.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


